Citation Nr: 9921730	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Increased rating for a lumbosacral strain, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel



INTRODUCTION

The veteran had active service from July 1951 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision by the RO which, in pertinent 
part, denied the veteran's claim for a rating in excess of 20 
percent for his service-connected lumbosacral strain.

In April 1998, the Board remanded the veteran's claim for 
additional development, to include obtaining more recent 
records and providing the veteran with the opportunity to 
undergo a new VA examination.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The record reflects that the veteran's service-connected 
low back disorder is manifested by complaints of low back 
pain radiating into the right leg, slight to moderate 
decrease in range of motion, no indication of flare-ups, and 
moderate degenerative disk disease at L5-S1,with no evidence 
of neurological symptomatology.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the veteran's service-connected lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.71a, including Diagnostic 
Codes 5292, 5293, 5295 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records disclose that the veteran was treated 
in service for problems associated with low back pain.  A 
September 1954 record specifically indicates that this back 
pain was related to a limp caused by an in-service leg 
fracture.  In a March 1969 decision the RO granted service 
connection, with a 20 percent disability rating, for the 
veteran's lumbosacral strain, which was found to be directly 
due to and proximately the result of his service-connected 
residuals of fractures of the right tibia and fibula with leg 
length discrepancy.

Following an August 1972 VA examination, which noted 
increased low back symptomatology including spasm, the RO 
increased the disability rating for the veteran's low back 
disorder to 40 percent, in a September 1972 decision.  After 
a June 1975 VA examination revealed that the symptoms had 
subsided, the veteran's disability rating was returned, by 
way of an August 1975 rating decision, to its current level 
of 20 percent, effective November 1975.

In a March 1995 statement, the veteran indicated that he 
would like to have an increased rating for his service-
connected lumbosacral strain.

On VA examination in June 1995, it was noted that the veteran 
had a history of back pain and occasional discomfort for the 
past 15 years.  He reportedly used a corset with metal stays 
when he had to remain immobile for long periods of time.  On 
physical examination, range of motion testing revealed that 
the veteran had forward flexion of the lumbosacral region to 
around 80 degrees, extension to around 7 degrees, lateral 
bending to around 15 degrees in each direction, and rotation 
to 20 degrees in each direction.  The veteran also reported 
feeling point tenderness over the right buttock area which 
extended into the paraspinal region in the lumbosacral 4/5 
area.  Films from November 1993 revealed that the veteran had 
an L5/S1 osteophyte formation with solid ankylosis noted 
between L5 and S2, and that he also had arthritic changes to 
both sacroiliac joints.  Straight leg raising reportedly 
produced positive symptomatology at 45 degrees as to both the 
right and left legs.  The impressions included radicular-type 
back pain with radiation to the right buttock area.  

On a July 1995 record from the VA orthopedic clinic, it was 
noted that the veteran had complaints of longstanding back 
pain, located at the right belt line and shooting down to his 
right buttock with occasional numbness and tingling in the 
right foot.  The veteran reported that was treated for this 
problem at the Syracuse VA Medical Center (VAMC) and that he 
had a night spinal brace which he reported was helpful.  His 
pain was reportedly in the same place as it was a few years 
before, and it was noted that the pain became worse when 
walking in the mall or when doing stairs.  Otherwise the pain 
was reportedly intermittent, but relieved by the use of the 
brace and by medication.  It was noted that the veteran had 
no bladder or bowel problems as a result of his back 
problems, and that he reported no motor weakness in the lower 
extremities.  Physical examination revealed that the veteran 
stood with a slight scoliosis and with a left shoulder drop.  
Range of motion testing revealed that he had extension of his 
back to 20 degrees, forward flexion to 90 degrees, and 
lateral bending to 25 degrees.  No PVM (paravertebral muscle) 
spasm was reported.  The examiner noted that the veteran 
could heel-walk and toe-walk without difficulty, that he had 
good gluteal pinch, and that straight leg raising was 
negative both when sitting and when in the supine position.  
The  examiner also reported that, while he had not seen the 
veteran's X-rays, it appeared as if the veteran had spinal 
stenosis as a result of his degenerative joint disease.

On a March 1996 VA outpatient treatment record, it was noted 
that the veteran had complaints of slight discomfort on the 
left flank area.  The spine was otherwise found to be 
nontender, with full range of motion.  A January 1998 VA 
outpatient treatment report also indicated that the veteran's 
spine was nontender. 

Upon VA examination of the spine in March 1998, it was noted 
that the veteran had developed low back pain off to the right 
side, with radiation into the hip.  He reportedly stated that 
the pain had been relatively steady since service, and noted 
that, while it had not necessarily progressed, the pain had 
limited his activities such as running, lifting, and stair 
climbing.  In addition, he reported that the pain limited his 
ability to sit for prolonged periods of time in a car.  It 
was noted that the veteran denied any weakness, parethesias, 
or bowel or bladder incontinence.

Clinical evaluation of the pelvis at that time revealed that 
the ASIS (anterior superior iliac spine) on the right was 
elevated when compared to the left and that the PSIS 
(posterior superior iliac spine) on the left was elevated 
when compared to the right.  The sacrum was also noted to be 
stuck in a right side bend and a left-on-left rotational 
position.  There was marked tenderness to palpation over the 
bilateral SI (sacroiliac) joints, right greater than left, 
which reproduced the patient's complaints of pain.  Range of 
motion testing revealed that the veteran's lumbar spine was 
limited by pain to 45 degrees on flexion.  Lateral flexion to 
the left was within normal limits, and lateral flexion to the 
right was limited to approximately 20 degrees.  Extension to 
was to 20 degrees, with complaints of pain.  Lateral rotation 
to the right was within normal limits, and lateral rotation 
to the left, while slightly reduced, was still within normal 
limits.  The examiner stated that any weakness, fatigue, or 
decrease in range of motion was noted in the examination.  He 
also reported that the findings of this examination could be 
altered during flare-ups, and that the veteran would have to 
be examined at that time to quantify any changes.  The 
impression was sacroiliac derangement with a right side bend 
and left-on-left rotational component.  The examining 
physician noted that there was no evidence of a neurologic 
injury at that time.  In an addendum, it was noted that 
lumbar spine X-rays revealed moderate degenerative disc 
disease at L5-S1.

In a May 1999 VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
referred to the above examination findings, and asserted that 
sufficient evidence has been submitted to show that he should 
receive an increased rating.

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known previously as the United States 
Court of Veterans Appeals, prior to March 1, 1999), has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Hence, 
VA has a duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998).  In this case, the veteran has 
reported dissatisfaction with the current  rating assigned 
for his service-connected lumbosacral strain and, similarly, 
the claim is well grounded.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.
38 C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

In the instant matter, we are satisfied that all relevant 
facts have been properly developed in this case.  The Board 
remanded the veteran's appeal in April 1997 for additional 
development, to include obtaining additional medical records 
and affording the veteran a new VA examination.  Pursuant to 
the remand, medical records documenting treatment through 
January 1998 have been associated with the claims file, and 
the veteran was examined as recently as March 1998. 

The disability due to the veteran's service-connected low 
back disorder is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5295, for 
lumbosacral strain.  This provision provides for a 40 percent 
rating if the strain is severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint spaces, or 
some of the above with abnormal mobility on forced motion.  A 
20 percent rating is in order when the lumbosacral strain is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 10 percent rating is warranted when there is 
characteristic pain on motion.  

According to the most recent medical evidence on file (the 
March 1998 VA examination report), the veteran has low back 
pain with moderate degenerative disk disease at L5-S1, which 
produces slight to moderate limitation of range of motion.  
While he had complaints of pain that radiated down the right 
leg and some limitation of motion, there have been no 
findings of severe listing of the whole spine, positive 
Goldthwaite's sign, or loss of lateral motion.  In addition, 
range of motion  testing revealed that the veteran's low back 
problems caused moderate, not marked limitation of forward 
bending, as well as a reduction in, but not a loss of lateral 
motion.  Without findings of more severe symptomatology, a 
rating in excess of 20 percent is not warranted under DC 
5295.

The Board notes that the veteran's back disorder may also be 
rated under D.C. 5293 for intervertebral disc syndrome.  
Under that provision, a 10 percent rating is  warranted when 
intervertebral disc syndrome is mild; a 20 percent rating is 
in order when the intervertebral disc syndrome is moderate, 
with recurring attacks.  A 40 percent rating is warranted if 
the disorder is severe, with recurring attacks and 
intermittent relief.  The maximum rating of 60 percent is for 
application if the disorder is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.

While the veteran has been diagnosed with degenerative disk 
disease, a review of his symptomatology makes it clear that a 
rating in excess of 20 percent is not warranted.  In this 
regard, the Board notes that, during the last examination, 
the physician specifically indicated that he found no 
evidence of a neurological injury.  Without evidence of at 
least severe recurring attacks of intervertebral disc 
syndrome with only intermittent relief, a rating in excess of 
20 percent is not appropriate under DC 5293.   

Moreover, the Board notes that, since range of motion testing 
revealed that the veteran's limitation of motion is only 
slight to moderate, an increased rating under DC 5292 (for 
limitation of motion of the lumbar spine) is not warranted.  

The Board finds that the veteran's low back symptoms do not 
approach the level of a severe disability under DC 5292, 
5293, or 5295, and that a rating in excess of 20 percent is 
therefore not supported by the evidence of record.  The 
preponderance of the evidence is against the claim, and thus 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  For this reason, the claim for an increased rating 
must be denied.

We have also considered the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), wherein it was held that ratings based 
upon limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, and the effects of pain and other symptoms 
on use and flare-ups must be taken into account in rating the 
disability.  In this case, the veteran has not reported 
having any flare-ups, but rather, he has indicated that his 
pain is relatively steady and has not necessarily progressed.  
He veteran has not asserted that his back problems have 
caused him to lose any time at work.  Finally, the latest VA 
examinations have not shown that the veteran has more than 
slight to moderate limitation of motion, with no weakness and 
no fatigue.  This degree of impairment is already considered 
in the current 20 percent evaluation under the Rating 
Schedule.



ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected lumbosacral strain is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

